DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 02/03/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 10 share a special technical feature.  Applicant argues that Nauka, US 20160332374, does not teach or suggest that fusing energy is applied only to build material on which cooling agent was applied and the build material surrounded by the cooling agent, and instead Nauka seems to clearly show applying fusing energy to all of the build material on the support member without regard to the application of the cooling agent or surrounded build material. 
This is not found persuasive because, while Nauka shows optionally applying energy uniformly to a layer of build material, e.g., using an unfocused energy source [0044], Nauka clearly discloses selectively applying energy, e.g., using a focused energy source, to portions of build material in accordance with agent delivery control data [0045]-[0048]. The controller can cause the energy source to apply a variable amount of energy as it is moved across the layer of build material in accordance with agent delivery control data [0054]. The agent delivery control data controls the location and selective delivery of a cooling agent and coalescing agent [0054]-[0055], [0074]-[0076], [0080]. The selective application of focused energy is based on the same data controlling the selective application of cooling and coalescing agents. Therefore, the system of Nauka controls the energy module to apply energy only to specific areas based on agent delivery control data and the associated application of a cooling agent. The claimed “surrounded portion of build material” corresponds to Nauka’s build material with coalescing agent (areas to be solidified). Further details of Nauka can be seen in the below prior art rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/03/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118 in Fig. 1; 304a-e in Figs. 3A, 3B, 5, and 8; 902a-c in Fig. 9.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: from paragraphs [00034]-[00038] controller 312, object model data 318. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [00022] recites the cooling agent delivery system 106, while the disclosure previously introduced a cooling agent delivery module 108; paragraph [00027] recites the energy source 202, while the disclosure previously introduced an energy source 110 and energy elements 202.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “build material distributor,” “cooling agent distributor,” and “energy module,” introduced in claim 1, do not clearly follow the nomenclature of the specification. This terminology is present in the disclosure only in the claims and in the “clauses” of the specification. Other terms are used for the same thing throughout the specification and are identified by reference to the drawings – for build material distributor, “recoater 106” is used; for cooling agent distributor, “cooling agent delivery module/mechanism 108” is used; and for energy module, “energy source 110” is used.

Claim Objections
Claims 1 and 6-9 are objected to because of the following informalities:  
Claim 1 recites “a controller programmed to…form a layer of the object by…” While it is clear that a controller causes/controls other structures of the claimed apparatus to form a layer of the object, the cited claim language does not accurately reflect this and needs correction. A controller is not the claim element forming a layer of the object.
In claims 1 and 6-9, recitations of “cooling agent” after the initial introduction of “a cooling agent” should be preceded by “the”.
Claim 8, line 3, recites “after application fusing energy,” which should read “after application of fusing energy”.
Claim 9, lines 1-2, recites “the application of cooling agent to build material…” Although it is clear that when the claim refers to “the application of cooling agent to build material,” it is referring to “to selectively distribute a cooling agent to a layer of build material,” as claimed in claim 1, since the referenced claim uses the term “distribute,” the term “application” in claim 9 should be replaced with “distribution/distributing” for the purpose of claim language consistency.
Claim 9 recites “the application of cooling agent…to which it is applied.” It is clear that “it” refers back to the cooling agent, however the cited “it” can be replaced with “the cooling agent” for the purpose of claim language consistency.
Claim 9, lines 4-5, recites “when fusing energy applied…” which should read “when fusing energy is applied...”
A thorough check of the claim language is recommended to ensure proper reference to all claim elements. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a build material distributor to form a layer of build material on a build platform.” The specification provides that successive layers of build material may be formed on the build platform using a recoater 106, such as a roller or wiper [00018].
In claim 1, “a cooling agent distributor to selectively distribute a cooling agent to a layer of build material.” The specification provides a cooling agent delivery module/mechanism 108 which may be a printhead, such as a thermal or piezo inkjet type printhead, may have an array of nozzles, or may be arranged as an array of printheads each having an array of nozzles [00021].
In claim 1, “an energy module to selectively apply energy to portions of a build material layer.” The specification provides an energy source 110 comprising an array of individually controllable energy elements 202, such as light emitting diodes (LEDs), laser diodes, halogen lamps, or the like; the energy elements may comprise an optical lens, a reflector, or any other suitable energy directing component [00027].
In claim 1, “a controller programmed to obtain data…form a layer of the object by controlling the cooling agent distributor…and controlling the energy module…” The specification provides corresponding structure including a microprocessor, microcontroller, a computer or the like [00033]. The controller is coupled to a memory e.g., through a suitable communications bus and machine-readable cooling agent patterning instructions are stored in the memory to cause the processor to control various actions of the 3D printer; see also the flow diagram of Fig. 4, referenced with regard to the controller [00033].
In claim 5, “an array of individually controllable energy elements to each selectively apply energy to a heating cell…” The specification provides individually controllable energy elements 202, such as light emitting diodes (LEDs), laser diodes, halogen lamps, or the like; the energy elements may comprise an optical lens, a reflector, or any other suitable energy directing component [00027].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that the examined claims are directed to an apparatus and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficiently” in claim 1 (“such that the surrounded portion of build material heats up sufficiently to coalesce”) is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the energy source" in line 21.  There is insufficient antecedent basis for this limitation in the claim. An energy source has not been previously defined by the claims.
Claim 2 recites the limitation "the build material" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. A build material has not been previously defined by the claims.
The term “closely” in claim 2 (“a colour closely matching the colour of the build material”) is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation "the energy source" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. An energy source has not been previously defined by the claims.
Claim 6 recites the limitation “the outer boundary of each of the heating cells” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. An outer boundary of each of the heating cells has not been previously defined by the claims.
The term “quasi-immediate” in claim 9 is a relative term which renders the claim indefinite. The term “quasi-immediate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification provides no indication regarding the scope of quasi-immediate in terms of a time frame.
Claim 9 recites the limitation “the temperature of build material” in line 3. There is insufficient antecedent basis for this limitation in the claim. A temperature of build material has not been previously defined by the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nauka et al., US 20160332374 A1 (“Nauka”).

Regarding claim 1, Nauka discloses an additive manufacturing system (additive manufacturing system 200, Fig. 2a), comprising: a build material distributor to form a layer of build material on a build platform (build material distributor 224, such as a wiper blade or roller, and support 204 [0040]); a cooling agent distributor to selectively distribute a cooling agent to a layer of build material (cooling agent distributor 206, [0025]-[0028]); an energy module to selectively apply energy to portions of a build material layer (energy source 226, [0043]-[0048]); and 
a controller (controller 210 including processor 212, [0021]-[0023], [0054]-[0061]) programmed to: obtain data derived from a 3D object model relating to an object to be generated (object design data processed [0056]-[0061]); form a layer of the object by (Fig. 3, [0066]): 
controlling the cooling agent distributor, based on the obtained data, to apply a pattern of cooling agent in a boundary region surrounding a portion of build material to be solidified ([0074]-[0076], [0080]); and controlling the energy module to apply fusing energy (temporary application of energy [0090]-[0093]) only to build material on which cooling agent was applied and the surrounded portion of build material (controlled selective energy application to portions of a layer on which coalescing agent is delivered (i.e., surrounded portion) [0047], in accordance with agent delivery control data [0054]-[0055]; cooling agent may also be applied to areas with coalescing agent [0081], [0097]) such that the surrounded portion of build material heats up sufficiently to coalesce, and then solidify (coalescing and solidification of build material with only coalescing agent [0091], [0096]), and such that coalescence of build material on which cooling agent is applied is prevented, due to a cooling effect of the cooling agent, in response to being heated from any one of: the energy source; and thermal conduction from the surrounded portion (build material with only cooling agent do not coalesce [0096]; portions of build material with both cooling and coalescing agents may or may not coalesce [0097]; cooling agent reduces coalescence bleed [0092]-[0093]; see also [0014]-[0016]).

Regarding claim 2, Nauka teaches the apparatus of claim 1, and further discloses the build material has a colour (the powdered build materials described all have a color [0019]), and wherein the cooling agent is transparent (water [0082], polyethylene glycol [0026]).

Regarding claim 9, Nauka teaches the apparatus of claim 1. Nauka further discloses the application of cooling agent to the build material causes at least one of: an immediate or quasi-immediate reduction in the temperature of build material to which it is applied ([0082]); and a cooling effect subsequent to its application when fusing energy is applied to build material on which cooling agent is applied ([0081], [0083], [0092]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauka et al., US 20160332374 A1 (“Nauka”).

Regarding claim 3, Nauka teaches the limitations of claim 1. Nauka teaches the boundary region where cooling agent is applied is adjacent to the portion of build material to be solidified ([0080]) and the goal of reducing coalescence bleed is to mitigate effects of energy propagating into the surrounding build material ([0093]) but does not explicitly disclose the boundary region completely surrounds the portion of build material to be solidified.
The boundary region is interpreted as an area of the layer of build material surrounding another portion of build material as defined in claim 1. The further limitation is directed to material worked upon by the claimed apparatus. It is noted that the inclusion of materials or articles worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115).
However, it would have been obvious to one of ordinary skill in the art to ensure the boundary region where cooling agent is applied completely surrounds the portion of build material to be solidified in order to reduce the effects of lateral coalescence bleed from the heated areas as desired by Nauka ([0016], [0080], [0093]).

Regarding claim 4, Nauka teaches the limitations of claim 1. Nauka teaches the boundary region where cooling agent is applied is adjacent to the portion of build material to be solidified ([0080]) and the idea of reducing coalescence bleed is to mitigate effects of energy propagating into the surrounding build material ([0093]). Nauka does not explicitly disclose the boundary region has a predetermined minimum width.
The boundary region is interpreted as an area of the layer of build material surrounding another portion of build material as defined in claim 1. The further limitation is directed to material worked upon by the claimed apparatus. It is noted that the inclusion of materials or articles worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115).
However, it would have been obvious to one of ordinary skill in the art to ensure the boundary region where cooling agent is applied has a predetermined minimum width in order to ensure the protective effects of the distributed cooling agent in preventing/mitigating coalescence bleed are realized.

Regarding claim 5, Nauka teaches the limitations of claim 1. Nauka further discloses the energy source comprises an array of energy sources ([0043]). Nauka does not explicitly disclose the array of energy sources are individually controllable to each selectively apply energy to a heating cell within a respective heating band of a layer of build material.
The claim elements including a heating cell within a respective heating band of a layer of build material are directed to material worked upon by the claimed apparatus.
However, it would have been obvious to one of ordinary skill in the art to modify the array of energy sources taught by Nauka to ensure that they were individually controllable in order to carry out selective energy application of variable amounts of energy to specific portions of the layer of build material, as taught by Nauka ([0047]-[0048]).

Regarding claim 6, Nauka teaches the limitations of claim 5. Nauka does not disclose the controller is to control the cooling agent distributor to apply the pattern of cooling agent to have an outer boundary that is aligned with the outer boundary of each of the heating cells in which the boundary region of the cooling agent pattern is present.
It is noted that the claim limitation is directed toward an intended use of the controller and not a functional limitation. The recitation of intended use does not impose a limit on the interpretation of the claim.
However, because Nauka teaches a controller with programming to perform a substantially similar function – controlling a cooling agent distributor to selectively apply cooling agent in accordance with instructions comprising agent delivery control data ([0054]-[0055]) – it is clear that the programmed controller is also capable of operating the controller in the claimed manner.
The controller of Nauka is capable of controlling the cooling agent distributor to apply the pattern of cooling agent to have an outer boundary that is aligned with the outer boundary of each of the heating cells in which the boundary region of the cooling agent pattern is present. It would have been obvious to one of ordinary skill in the art to operate the controller in this manner in order to predictably maintain a consistent boundary of the distributed cooling agent as the object is built and protect the build material external to the solidification area from excess heating.

Regarding claim 7, Nauka teaches the apparatus of claim 1. Nauka further discloses the controller is to control the cooling agent distributor to apply a quantity of cooling agent ([0054]-[0055]) and that, after application of fusing energy, the cooling agent may evaporate ([0083], [0092]). Nauka is silent regarding a specific extent of the evaporation and thus is silent regarding the controller is to control the cooling agent distributor to apply a quantity of cooling agent such that, after application of fusing energy, all, or substantially all, of the cooling agent evaporates. 
It is noted that the claim limitation is directed toward an intended use of the controller and not a functional limitation. The recitation of intended use does not impose a limit on the interpretation of the claim.
However, because Nauka teaches the controller performing substantially the same function, other than specifying the extent to which the cooling agent is evaporated and an associated quantity of cooling agent distributed, it is clear that the controller is also capable of causing the cooling agent distributor to apply a quantity of cooling agent such that, after application of fusing energy, all, or substantially all, of the cooling agent evaporates. It would be expected that in doing so, the maximum cooling effect would be achieved from each application of cooling agent with no waste of stored cooling agent.
It would have been obvious to one of ordinary skill in the art before the claimed invention to operate the controller of Nauka to control the cooling agent distributor to apply a quantity of cooling agent such that, after application of fusing energy, all, or substantially all, of the cooling agent evaporates in order to achieve the maximum cooling effect for a given quantity of applied cooling agent with little to no surplus cooling agent expended.

Regarding claim 8, Nauka teaches the limitations of claim 1. Nauka teaches the controller capable of controlling the selective delivery of cooling agent ([0054]-[0055]), and that evaporation of the cooling agent has a cooling effect (e.g., [0092]). Nauka does not explicitly disclose controlling the cooling agent distributor to apply a quantity of cooling agent such that, after application of fusing energy, a portion of the cooling agent remains.
It is noted that the claim limitation is directed toward an intended use of the controller and not a functional limitation. The recitation of intended use does not impose a limit on the interpretation of the claim.
However, because Nauka teaches a controller with programming to perform a substantially similar function – controlling a cooling agent distributor to selectively apply cooling agent which evaporates upon application of energy ([0054]-[0055], [0083], [0092]) – it is clear that the programmed controller is also capable of causing the cooling agent distributor to apply a quantity of cooling agent such that after application of fusing energy a portion remains. One of ordinary skill in the art could expect that doing so would be advantageous in providing additional thermal insulation, to serve as cooling agent for a subsequently applied layer, or to allow for evaporation and subsequent cooling after energy application is ceased.
It would have been obvious to one of ordinary skill in the art before the claimed invention to operate the controller of Nauka to control the cooling agent distributor to apply a quantity of cooling agent such that, after application of fusing energy, a portion of the cooling agent remains in order to provide thermal insulation or so that remaining cooling agent can continue to evaporate and provide a cooling effect after the application of fusing energy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/417993 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites:
A three-dimensional printer (matching the claimed additive manufacturing apparatus); a recoater for forming a layer of build material (matching the claimed build material distributor); a second agent distributor to selectively distribute a pattern of detailing agent on a formed layer of build material (matching the claimed cooling agent distributor – the reference application describes the detailing agent as cooling agent [0001]); an energy module to apply fusing energy to a formed layer of build material (matching the claimed energy module); and a controller to obtain data corresponding to an object to be generated; determine a pattern of fusing agent to be applied to the formed layer of build material to generate a layer of the object; determine a first pattern of detailing agent to be applied to the layer of build material to reduce or prevent caking of build material that is not to form part of the object; control the agent distributors to apply the determined patterns of fusing agent and detailing agent to the formed layer of build material formed; control the energy source to apply fusing energy to the formed layer of build material (matching the claimed controller). The instant claim 1 is generic to the reference claim in not also requiring a first agent distributor to distribute a fusing agent. The reference claim 1 does not positively recite the controller is programmed, however it would be obvious to one of ordinary skill in the art to modify the reference claim controller to positively recite the programming in order to carry out the claimed steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giller et al., US 20070241482 A1, regarding use of a quenching agent applied to regions immediately outside the volume of the part being built to cool surrounding material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        


/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754